Citation Nr: 9926033	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  98-14 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for service-connected left 
foot calluses, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to 
April 1972 and from July 1973 to July 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO) which continued a 10 
percent disability rating for left foot calluses.


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of this appeal.

2.  The veteran's service-connected left foot calluses are 
productive of tenderness and pain upon walking and standing.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
left foot calluses have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 U.S.C.A. §§ 4.7, 4.118, Diagnostic Codes 
7806, 7819 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to a higher 
evaluation for his service-connected left foot calluses 
because the disorder is more disabling than contemplated by 
the current 10 percent rating.  He asserts that the pain 
caused by his calluses impedes his work which requires much 
walking and standing on hard surfaces.

A claimant for benefits under a law administered by the VA 
has the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).  Because 
an allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for an increased rating, see Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992), the Board finds that the veteran's claim for an 
increased rating based upon an alleged increase in the 
severity of his service-connected disability is well 
grounded.  Once a claimant presents a well-grounded claim, 
the VA has a duty to assist the claimant in developing facts 
which are pertinent to the claim.  Id.  The Board finds that 
all relevant facts have been properly developed and that all 
evidence necessary for equitable resolution of the issue on 
appeal is of record.

The RO granted service connection for callosities of the left 
foot in January 1983, by a rating decision which awarded a 10 
percent disability rating.  A May 1985 rating decision 
recharacterized the disorder as left foot calluses and 
continued the 10 percent rating.  The Board confirmed the 
appropriateness of the 10 percent rating by decisions in June 
1984 and in July 1991.

In connection with the current claim for increase, the Board 
has considered VA and private (fee basis) treatment records 
from January to August 1997.  These records document the 
veteran's continued efforts to relieve his left foot 
discomfort.  A private examination in March 1997 disclosed 
objectively verified symptoms including:  dorsalis pedis and 
posterior tibial pulses of +2 and 4 respectively; no open 
ulcers or signs of acute clinical infection; mildly thickened 
hyperkeratosis; an area of the distal plantar aspect of the 
left hallux which showed some dried subdermal hemorrhage 
(resulting from the veteran's attempt to trim the callus 
himself); absence of cellulitis, erythema, pus or drainage; 
normal vibratory sensation; negative Babinski; diminished 
distal sensation along the L5, L5 and S1 left foot 
dermatomes, and excessive left foot perspiration.  A private 
treatment record from June 1997 notes the veteran's report of 
having found some pain relief through the use of innersole 
shoe inserts.  A private treatment record from July 1997 
notes the veteran's minimal hyperkeratosis and thickened, 
elongated and mycotic nails and a physician's opinion that 
the veteran's calluses should be trimmed every six to eight 
weeks although the veteran wanted them trimmed every two 
weeks.

In September 1997 the veteran underwent a VA foot 
examination.  The examiner reported that the veteran had good 
posture and was able to perform all movements with some pain 
upon toe raising.  The left foot had a normal appearance.  
There was normal toe and ankle function, and the veteran had 
a normal gait.  No deformity was noted.  There was a callus 
over the distal head of the 5th metatarsal and over the 
distal head of the 1st metatarsal on the sole of the foot, 
without vascular changes.  The examining physician also noted 
the veteran's report of periodically shaving his calluses 
himself but that they continued to grow back.  A 
contemporaneous radiology report disclosed a normal left 
foot.

In his March 1999 hearing testimony before the RO the veteran 
described a feeling of pain upon walking or standing as if 
there were a seed imbedded in the bottom of his left foot.  
He also testified that his work at a hog breeding farm 
required long hours on his feet which often aggravated the 
pain.  He stated that he used a specially made foam insert to 
cushion his left foot, that sometimes he used a cane for 
support and to limit pressure on his left foot and that he 
did not miss work because of the left foot disorder.  Also at 
the hearing, the veteran's representative asserted that the 
VA had failed to fully perform its duty to assist by failing 
to have a podiatrist or other specialist to conduct the 
September 1997 examination.

In response to the veteran's representative's objections to 
the September 1997 examination, the Board finds the 
examination to have been adequate for the purpose of 
evaluating the veteran's calluses.  The examination was 
thorough and included a medical history and objective 
findings corresponding to specific symptomatology listed in 
diagnostic codes applicable to the veteran's disorder.  There 
is no evidence of imprecision or irrelevancy in the 
examination report that might call its authority or 
pursuasiveness into question.  See Green v. Derwinski, 1 Vet. 
App. 121, 123 (1991).  Moreover, the nature of the disorder 
examined is not so unusual, complex or subtle as to require 
an examiner with specialized expertise.  The veteran's 
representative presents no argument to suggest otherwise.  
Therefore, because the examination provided sufficient 
evidence to permit the Board to fully and fairly evaluate the 
extent of the veteran's left foot disability, it fully 
satisfied the VA's duty to assist.  See 38 U.S.C.A. § 5107(a) 
(West 1991).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule) to the veteran's current symptomatology.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (1998).  If 
two evaluations are potentially applicable the higher 
evaluation will be assigned if the disability appears to 
approximate more nearly the criteria required for that 
rating.  38 C.F.R. § 4.7.  A disability may require reratings 
in accordance with changes in a veteran's condition.  It is 
therefore essential to consider a disability in the context 
of the entire recorded history when determining the level of 
current impairment.  38 C.F.R. § 4.1.  Nevertheless, the 
current level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Calluses of the left foot are not specifically listed in the 
rating schedule.  Therefore, this disability must be 
evaluated by analogy.  See 38 C.F.R. § 4.20, 4.27 (1998).  
When a disability is not listed in the diagnostic code the VA 
may assign a rating pursuant to a code provision pertaining 
to a related disorder for which affected functions, 
anatomical localization and symptomatology are similar.  
Lendenmann v. Principi, 3 Vet. App. 345, 349- 350 (1992); 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

At present, the veteran's left foot disability is evaluated 
under the provisions of 38 U.S.C.A. § 4.118, DC 7819 (1998), 
pertaining to benign new skin growths.  Under 38 U.S.C.A. 
§ 4.118, DC 7819, benign new skin growths are to be rated as 
scars, based on considerations such as disfigurement.  
However, the maximum schedular rating under the provisions of 
DCs 7803 and 7804 is 10 percent.  The applicable provisions 
provide a 10 percent evaluation for superficial, poorly 
nourished scars, with repeated ulceration.  38 C.F.R. § 
4.118, DC 7803.  A 10 percent evaluation is warranted for 
superficial scars which are tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, DC 7804.  

The schedule also provides that scars may be evaluated on the 
basis of any related limitation of function of the body part 
which they affect.  38 C.F.R. § 4.118, DC 7805.  As noted 
above, on recent VA examination, the examiner noted that the 
veteran was able to move all of the toes of the left foot and 
the left ankle without difficulty.  Further, the examiner 
noted that the veteran had good posture and was able to do 
all movements with pain noted only on rising on his toes.  
Moreover, the veteran's gait was described as normal.  Thus, 
DC 7805 would not provide a basis for an increase in this 
case.

The Board further notes that skin disorders such as benign 
new growths may be rated as eczema pursuant to DC 7806.  
Under DC 7806, a noncompensable rating is warranted for 
eczema with slight, if any, exfoliation, exudation or itching 
on a nonexposed surface or small area.  A 10 percent rating 
is warranted for eczema with exfoliation, exudation or 
itching if it involves an exposed surface or an extensive 
area.  A 30 percent evaluation requires exudation or constant 
itching, extensive lesions, or marked disfigurement.  A 50 
percent evaluation is warranted for eczema with ulceration or 
extensive exfoliation or crusting and systemic or nervous 
manifestations or is exceptionally repugnant.  38 C.F.R. 
§4.118, DC 7806.

In this regard, the calluses involve only a portion of the 
bottom of the veteran's left foot; thus, they would not be 
described as extensive lesions, nor do they involve constant 
exudation or itching, nor is marked disfigurement present.  
On most recent examination, the examiner noted that the 
veteran had no deformity of the left foot.  Accordingly, the 
criteria for a rating in excess of 10 percent would not be in 
order under DC 7806.

The veteran's left foot disability may also be rated by 
analogy to acquired claw foot (pes cavus).  Under 38 U.S.C.A. 
§ 4.71a, DC 5278, acquired claw foot is evaluated as follows:  
symptoms of marked contraction of plantar fascia with dropped 
forefoot, all toes hammer toes with very painful callosities 
and marked varus deformity warrants a 50 percent rating for a 
bilateral disorder and a 30 percent rating for a unilateral 
disorder; symptoms of all toes tending to dorsiflexion, 
limitation of ankle dorsiflexion to right angle, shortened 
plantar fascia and marked tenderness under the metatarsal 
heads warrants a 30 percent rating for a bilateral disorder 
and a 20 percent rating for a unilateral disorder; symptoms 
of dorsiflexed great toe, some limitation of ankle 
dorsiflexion and definite tenderness under the metatarsal 
heads warrants a 10 percent rating for both a bilateral and 
unilateral disorder.  

However, there is no evidence that symptoms attributable to 
the veteran's service-connected disability are analogous to 
dorsiflexion of all toes, limitation of dorsiflexion at the 
ankle to right ankle, and shortened plantar fascia.  The 
Board notes further, that the 20 percent rating also requires 
marked tenderness under the metatarsal heads.  While the 
veteran essentially asserts that the discomfort associated 
with his left foot disorder is marked in degree, the 
treatment records are not supportive of this assertion.  In 
fact, although treatment records clearly are reflective of a 
chronic disorder to include intractable plantar keratoses and 
warts, the veteran noted in June 1997 that the shoe gear had 
helped considerably and he related only some mild soreness.  
On examination at that time, the examiner noted only minimal 
keratoses in the 5th submetatarsal area and minimal 
discomfort on firm palpation of the 1st - 5th submetatarsal 
area, bilaterally.  The examiner noted good improvement in 
metatarsalgia, onychomycosis and minimal tyloma.  On recent 
VA examination, pain was noted only on rising on the toes.  
Further, the demonstrated symptomatology clearly does not 
meet the other criteria required for the higher evaluation.  
Moreover, the 10 percent evaluation under DC 5278 clearly 
contemplates definite tenderness under the metatarsal heads.  

The Board has also considered the provisions pertaining to 
evaluations of other foot injuries under 38 C.F.R. § 4.71a, 
DC 5284.  Under DC 5284, a 20 percent rating is for 
application when the disability is moderately severe in 
degree.  A 30 percent rating is warranted when the disability 
is severe in degree.  38 C.F.R. § 4.71a, DC 5284.  However, 
the Board does not find, based on the objective evidence of 
record, that the veteran's left foot disability is analogous 
to a moderately severe foot injury.  To the contrary, the 
medical evidence shows that while the veteran has recurrent 
left foot calluses, they have been described recently as 
minimal in degree and the Board notes that on most recent VA 
examination, the examiner noted only some pain upon toe 
raising.  The Board observes that the veteran has asserted 
that his left foot condition is worse than it was when last 
examined by the VA as he has more pain due to the fact that 
he is not cutting the calluses as much.  However, he has 
submitted no supportive medical evidence of such, and his 
contentions and descriptions of the claimed symptomatology 
were similar when last examined.  Based on the outpatient 
treatment records and the most recent VA examination, the 
Board finds that the veteran's left foot disorder may be more 
properly characterized as moderate rather than moderately 
severe under DC 5284. 

As noted, the rating criteria under DC 7804 provide a 10 
percent evaluation where a superficial scar is tender and 
painful on objective demonstration.  The Board finds that the 
symptomatology, as described above, is contemplated by this 
disability rating.  Beyond the veteran's own statements, 
there is no competent medical evidence supporting a higher 
evaluation for his left foot calluses.  However, because the 
veteran is a lay person with no medical training or 
expertise, his statements alone cannot constitute competent 
medical evidence.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992) (holding that lay persons are not 
competent to offer medical opinions).  Accordingly, a higher 
evaluation is not warranted under the applicable rating 
criteria.

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim 
for an increased evaluation for the veteran's service-
connected left foot disorder.  As the Board has determined 
that the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991).

In reaching its decision the Board has carefully considered 
the history of the veteran's left foot calluses and possible 
application of other provisions of 38 C.F.R., Parts 3 and 4, 
(pertaining to extra-schedular evaluation) notwithstanding 
whether the veteran or his representative requested such 
consideration.  See Schafrath v. Derwinski, 1 Vet. App. 589, 
592-3 (1991).  However, the Board finds that the record does 
not show the veteran's disability to be so exceptional or 
unusual, with factors such as marked interference with 
employment or repeated hospitalization, as to render 
application of the regular schedular standards impractical 
and warrant extra-schedular consideration.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Entitlement to an increased rating for service-connected left 
foot calluses is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals


 

